Per Curiam.
Respondent was admitted to practice by this Court in 1996 and resides in Albany County.
Petitioner moves to suspend respondent from practice due to mental incapacity pursuant to this Court’s rules (see, 22 NYCRR 806.10 [a]). In view of the evidence presented, we grant the motion, to which respondent has not replied, and suspend him from practice indefinitely and until further order of this Court.
Cardona, P. J., Mercure, Crew III, Rose and Lahtinen, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from practice indefinitely and until further order of this Court, effective immediately; and it is further ordered that respondent, during the period of his suspension, is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; he is forbidden from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority and from giving to another any opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that, upon any application for reinstatement, respondent shall make the showing required by this Court’s rules (see, 22 NYCRR 806.12) and shall submit a medical report indicating his capacity to resume the practice of law; and it is further ordered that respondent shall comply with the provisions of this Court’s rules (see, 22 NYCRR 806.9) regulating the conduct of suspended attorneys.